[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION Re: Motion for Judgment
The plaintiff brought the instant action as a result of a motor vehicle accident that occurred on May 21, 1999. The case was later consolidated with Jose Colindres v. John A. Verab, et al., Docket No. CV 00-0436031, arising out of the same incident. Following the closing of the pleadings and the filing of a claim for a jury trial, both cases were arbitrated pursuant to General Statutes § 52-549u. The arbitrator rendered separate memoranda of decision in each of the two consolidated cases, finding for the defendants in each.
The plaintiff then filed a demand for a trial de novo in Docket No. CV 00-0436031, but not in the instant matter. The defendant Hartford Fire Insurance Company thereupon moved for judgment in this case in accordance with the decision of the arbitrator in its favor.
Practice Book § 9-5(c) provides that: "The court files in any CT Page 2826 actions consolidated pursuant to this section shall be maintained as separate files and all documents submitted by counsel or the parties shall bear only the docket number and case title of the file in which it is to be filed." The plaintiff's argument had been that "a claim for a trial de novo was filed using the consolidated docket number and certified to all counsel of record." (Emphasis added) At oral argument, the plaintiff had to concede that there is no such thing as a consolidated docket number" and that it was his error not to have filed trial de novo demands in each of the consolidated cases.
Based on the requirement that the demand for a trial de novo must be filed in each case in which a trial de novo is sought, and based on the undisputed fact that the plaintiff failed to file such a demand within the appropriate time defendant's motion for judgment is granted.1
Jonathan E. Silbert, Judge